FILED
                            NOT FOR PUBLICATION                              OCT 26 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10207

               Plaintiff - Appellee,              D.C. No. 2:09-cr-00935-FJM

  v.
                                                  MEMORANDUM *
ANTHONY CARMINE REZEK,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Anthony Carmine Rezek appeals from his guilty-plea conviction and

84-month sentence for being a felon in possession of firearms, in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2). Pursuant to Anders v. California, 386 U.S. 738

(1967), Rezek’s counsel has filed a brief stating there are no grounds for relief,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. We have provided the

appellant the opportunity to file a pro se supplemental brief. The appellant has

filed a pro se supplemental brief, and no answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    10-10207